Case 1:18-cv-05066-NG-S.]B Document 18 Filed 03/05/19 Page 1 of 2 Page|D #: 108

§

Bumrll S. Gnnunmn
:\rmmc)'and Cu\ms¢:lu¢ ar l.'.m'

 

l\'[arch 4, 2019

ng EQF

The Honorable Nina Gershon, U.S. District]udge

U.S. District Court for the Eastein Distn`ct of New York
225 Cadman Plaza East

Brooklyn, NY 11201

Re: Bow & Drape, lnc. v. Truly Cornmerce Inc, et al.
E.D.N.Y. Index No. lS-cv-05066 B

Your I-Ionor:

A. Introduction

l represent Defendant Day to Day lmports, lnc. (“DTD”). On
February 11, 2019, the Defendant Truly Commerce Inc., appeared and served a
Crossclaim against my client The Defendant Day to Day Imports, Inc., now
respectfully requests a pre-motion conference pursuant to Rule 3(A) of Her Honor’s
Individual Motion Prac tices.

The anticipated Motion will be a Motion to Dismiss pursuant to
Federal Ru]e lZ(b) (6) and additionally and/Or in the alternative For a More Definite
Statement pursuant to Federal Rule 12(€) because DTD cannot reasonably be
required to frame a responsive pleading to the jumble of inconsistent claims (and a
demand made pursuant to the CPLR).

DTD understands that service of this letter via ECF constitutes timely
service of the motion because it is within the time that any response is due.

B. Ba§i§ of Mgtign

The Crossclaim is a single sentence of about 300 words which broadly
and without factual basis alleges carelessness, recklessness, negligence, acts and
omissions, negligence, and other wrongdoing on DTD’s part. The cross-claim alleges
breach of contract, breach of lease, breach of warranty and name checks a number of
other potential causes of action, but contains no factual support whatsoever for any
of them.

Ne\v \'ork Of}"lcc * 1 115-12 Unlon 'l`umplkA-, l-`n:¢h Nleadow~l, N\’ 1 l 356
Nc\¢ jersey Of?`ice - 9 Map|c\vood 'l`en'ace, Lakcwnnd, Nj 08701
Phnnc: 71 8.454.4422 - er\.‘: 212.859.7307' - \v'w\v.gottes.xnanlcg'.d.corn

Case 1:18-cv-05066-NG-S.]B Document 18 Filed 03/05/19 Page 2 of 2 Page|D #: 109

l.cttct' to l'lon. .\'ina Uetslu)n` U.S.l)..l.

llo\\‘ t'\' l)t'.ipe` lnc. \'. 'l`i'nl_\' ('lonnnctcc lnc.. ct ano.. |%§..C\c()§()(,(, <N(;)(S_]l;)
I\latcl\ '1_ 2019

l’age 2 of 2

In addition to demanding judgment for indemnification, the Cross-
claim also demands that DTD serve an answer to the cross-claims pursuant to the
CPLK

§;, L§gal Agggim§gt

i. Motion to Dismiss for F ailure to State a Claim

Rule 13(g) requires Crossclaimants to plead “any claim by one party
against a co-party”. The Crossclaim at issue makes no factual claims against DTD
and in large part is simply a catalogue of various conclusory statements about D'ID’s
behavior (\vhich behavior is never described) and a list of causes of action

Because no cause of action is properly pled, the Crossclaim must be
dismissed.

ii. Motion for a More Deiinite Statement

Rule 12(e) provides that a party is entitled to “a more definite
statement of a pleading to which a responsive pleading is allowed but which is so
vague and ambiguous that the party cannot reasonably prepare a response”. The
specific defects complained of are the lack of any factual claims against DTD and the
inability to distinguish each individual cause of action ln addition, the Crossclaim
contains a demand for a response pursuant to the C.P.L.R., and DTD is not aware of
how to do so here in the District Court.

F or these reasons the Defendant Day to Day Imports, lnc. respectfully
submits that the Crossclaim should be dismissed, and in the alternative the
Crossclaimant shall provide a more definite statement.

  

ULLY SUBMITTEQ

aruch S. Gottesman, Esq.
Served on all parties via ECF

